Case: 10-20097     Document: 00511150267          Page: 1    Date Filed: 06/22/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            June 22, 2010
                                     No. 10-20097
                                  Conference Calendar                       Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee
v.

HERMAN SCOTT, also known as Herman Condo,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Southern District of Texas
                              USDC No. 4:09-CR-166-1


Before JOLLY, STEWART, and OWEN, Circuit Judges.
PER CURIAM:*
        Appealing the judgment in a criminal case, Herman Scott raises
arguments that he concedes are foreclosed by United States v. Lopez-Ortiz, 313
F.3d 225, 229-31 (5th Cir. 2002), which held that an immigration judge’s failure
to inform an alien of his eligibility for discretionary waiver of removal at his
removal proceeding did not render the proceeding fundamentally unfair. See
Romero-Rodriguez v. Gonzales, 488 F.3d 672, 677 n.5 (5th Cir. 2007). The
appellant’s unopposed motion for summary disposition is GRANTED, and the
judgment of the district court is AFFIRMED.


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.